     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

JESSE DANIEL MAJOR,                       :
                                          :
                     Plaintiff            :
                                          :       CASE NO. 7:21-cv-00051-WLS-TQL
              VS.                         :
                                          :
OFFICER JONES, et. al.                    :
                                          :       PROCEEDINGS UNDER 42 U.S.C. §1983
                 Defendants               :       BEFORE THE U. S. MAGISTRATE JUDGE
____________________________

                            ORDER AND RECOMMENDATION

       Pro se Plaintiff Jesse Daniel Major, a former inmate at the Valdosta State Prison in

Valdosta, Georgia, has filed this pro se civil rights complaint pursuant to 42 U.S.C. § 1983.

ECF No. 1. He also filed a motion for leave to proceed in forma pauperis. ECF No. 2.

Plaintiff’s motion for leave to proceed in forma pauperis was granted and he was ordered

to pay an initial partial filing fee. ECF No. 5. Plaintiff was also ordered to supplement his

complaint and provided instructions how to do so. Id. Plaintiff has filed a supplemental

complaint (ECF No. 7) and paid the initial partial filing fee. His complaint is ripe for

preliminary review. On preliminary review, Plaintiff will be allowed to proceed on his

Eighth Amendment claim against Defendant Jones. It is RECOMMENDED, however,

that Plaintiff’s claims against Defendants Smith, Foulks, Brockington and the State of

Georgia be DISMISSED.
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 2 of 16




             PRELIMINARY REVIEW OF PLAINTIFF’S COMPLAINT

       I.     Standard of Review

       The Prison Litigation Reform Act (“PLRA”) obligates the district courts to conduct

a preliminary screening of every complaint filed by a prisoner who seeks redress from a

government entity, official, or employee. See 28 U.S.C. § 1915A(a). Screening is also

required under 28 U.S.C. § 1915(e) when the plaintiff is proceeding IFP. Both statutes

apply in this case, and the standard of review is the same. When conducting preliminary

screening, the Court must accept all factual allegations in the complaint as true. Boxer X

v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) abrogated in part on other grounds by

Wilkins v. Gaddy, 559 U.S. 34 (2010); Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir.

2003). Pro se pleadings, like the one in this case, are “held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.” Id. (internal

quotation marks omitted). Still, the Court must dismiss a prisoner complaint if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,


                                               2
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 3 of 16




556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

at 678.

          To state a claim for relief under § 1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or a

statute of the United States; and (2) the act or omission was committed by a person acting

under color of state law. Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995).

If a litigant cannot satisfy these requirements or fails to provide factual allegations in

support of his claim or claims, the complaint is subject to dismissal. See Chappell v. Rich,

340 F.3d 1279, 1282-84 (11th Cir. 2003).

          II.    Plaintiff’s Allegations

          Plaintiff was previously incarcerated at Valdosta State Prison. ECF No. 1 at 5. On

October 16, 2020, Plaintiff states that Officer Jones became verbally abusive towards him

and other inmates. Id. at 6. When Plaintiff stated that he would file a grievance, Jones

pulled him “out of sight”. Id. Jones then aggressively pushed Plaintiff up against a wall,

forcefully grabbed his penis and testicles, and told Plaintiff that he would “give [him]


                                               3
      Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 4 of 16




something to write a grievance about.” Id. Plaintiff states that Jones then straddled him

from behind and proceeded to stick his hand down Plaintiff’s pants when another Officer

walked up ending the assault. Id. Plaintiff subsequently attempted to initiate a PREA

investigation. Id. Plaintiff states that he did not know how to properly file a PREA claim

after the first incident because he had not yet had orientation. Id. at 6-7. He further claims

he still did not know proper procedures to file a PREA claim even after orientation because

Counselor Brockington “forced [him] to sign documents saying [he] saw the PREA video,

but [he] never saw it.” Id. at 7.

       Plaintiff complains that he was placed in another compromising position with

Officer Jones on October 26, 2020. Id. Officer Jones was the supervising officer for

Plaintiff’s scheduled urine screening for drugs. Id. He was told by Jones to “get behind

the door out of sight, …pull down [his] pants and underwear, while [Jones was] standing

right behind [him].” Id. Plaintiff was unable to urinate due to nervousness and Jones again

became verbally abusive. Id. Plaintiff notified Jones he had filed a PREA complaint. Id.

He states that Jones then grabbed him by his arm and yanked him down the hallway as he

threatened to beat him. Id. at 8. Jones then contacted Unit Manager Smith who came to

where they were. Id. At that point, Jones leveed a charge of “insubordination and failure

to follow” against the Plaintiff. Id. Plaintiff was, thereafter, “sent to the hole” for a month.

Id.

       Plaintiff states that prior to going to “the hole”, Defendant Smith “refused to hear

[his] side of the story”, that he “was never served a Disciplinary Report” and that his “96


                                               4
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 5 of 16




hour hearing appeal was denied.” Id. at 8-9. Plaintiff further claims that he “did not receive

due process.” Id. at 9. Lastly, Plaintiff complains about the conditions of his confinement

in “the hole”. Id. at 8-9. More specifically, he states that Defendant Foulks placed him in

a “level 3 mental health dorm” although he was a “Level 2” and that this was an act of

retaliation for his PREA complaint. Id. Plaintiff states that he was in “the hole” for a

month where Defendant Foulks refused “to allow [him] to clean [his] cell, clean clothes, a

haircut, a grievance form, cold water to drink, and made him choose between “getting a

shower or fresh air”. Id. at 9. Plaintiff requests damages. ECF No. 7 at 1.

       III.   Plaintiff’s Claims

              A.     Claim against Defendant Jones

       Allegations of threats and verbal abuse, standing alone, are generally “insufficient

to state a constitutional claim,” Hernandez v. Fla. Dep’t Corr., 281 F. App’x 862, 865

(11th Cir. 2008) (per curiam); see also McFadden v. Lucas, 713 F.2d 143, 146 (5th

Cir.1983) (“threatening language and gestures ... do not, even if true, amount to

constitutional violations”); Hammock v. Jarriel, No. CV 607–025, 2007 WL 1810442, at

*1 (S.D. Ga. June 21, 2007) (holding that prison official's use of a racial slur did not state

a viable claim under § 1983). However, Plaintiff in this case alleges that the

verbal harassment and threat occurred just prior to Defendant Jones’s physical attack upon

him on October 16th and October 26th. Thus, these threats were “accompanied by conduct

supporting the credibility of the threat.” Chandler v. D.C. Dep’t Corr., 145 F.3d 1355,

1361 (D.C. Cir. 1998) (noting that in addition to threats accompanied by threatening


                                              5
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 6 of 16




conduct, repeated threats of physical harm and sexual harassment are “potentially violative

of the Eighth Amendment”). Thus, at this early stage of the litigation, Plaintiff’s claims

concerning Defendant Jones’s threats and harassment               cannot be summarily

dismissed. See, e.g., Wilson v. Silcox, 151 F. Supp. 2d 1345, 1353 (N.D. Fla. Mar. 7, 2001)

(finding that genuine issues of material fact existed where correctional officers threatened

to kill prisoner because of a pending lawsuit and threats “were presented to Plaintiff along

with statements that Defendant and his brother had caused physical harm or even death to

inmates in the past without retribution” and prisoner alleged he suffered “severe mental

anguish” as a result).

       As for Plaintiff’s allegation of sexual abuse at the hands of Defendant Jones, the

Supreme Court has explained, “the unnecessary and wanton infliction of pain” qualifies

under the Eighth Amendment as proscribed “cruel and unusual punishment.” Hudson v.

McMillian, 503 U.S. 1, 5 (1992). The Eleventh Circuit has recognized that severe or

repetitive sexual abuse of a prisoner by a prison official can violate the Eighth Amendment.

Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir. 2006), abrogated on other grounds by

Sconiers v. Lockhart, 946 F.3d 1256 (11th Cir. 2020). In Sconiers, the Eleventh Circuit

has recently opined that a prisoner must satisfy two elements, one subjective and one

objective, when bringing this type of claim. Id. at 1265. Under the subjective element,

“the excessive force must have been sadistically and maliciously applied for the very

purpose of causing harm.” Id. (citing Johnson v. Breeden, 280 F.3d 1308, 1321 (11th Cir.

2002). In other words, the official must have “acted with a sufficiently culpable state of


                                             6
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 7 of 16




mind”. Id. Indeed, “[n]ot every malevolent touch by a prison guard gives rise to a federal

cause of action.” Wilkins, 559 U.S. at 37.

       As for the objective component of an excessive-force violation based upon sexual

misconduct, the focus is on whether the official's actions were “harmful enough, or

sufficiently serious,” to violate the Constitution. Sconiers, 946 F.3d at 1265 (citing

Hudson, 503 U.S. at 8 and Wilson v. Seiter, 501 U.S. 294, 298 (1991)). Here, the allegation

of the forceful grabbing of Plaintiff’s penis and straddling of the Plaintiff as well as the

accompanying verbal taunt by Defendant Jones satisfies both components. After liberally

construing Plaintiff’s complaint and reading all allegations in his favor, Plaintiff’s Eighth

Amendment claim based on sexual harassment against Defendant Jones can proceed for

further factual development.

              B.     Claims against Defendants Smith and Foulks

       Plaintiff next suggests that Defendants Smith and Foulks violated his Due Process

Rights by placing him in segregation without serving him with a disciplinary report and

because his “96 day hearing appeal was denied.” ECF No. 1 at 8-9. He goes on to

complain that while he was in segregation he was not allowed “to clean [his] cell, clean

clothes, a haircut, a grievance form, cold water to drink,” and made him choose between

“getting a shower or fresh air”. Id. at 9. Plaintiff appears to assert both a Due Process and

a conditions of confinement claim as it relates to his thirty day stint in segregation.

       “In a § 1983 action, a federal court considers whether a constitutional right has been

infringed, not whether bureaucratic procedures have been violated.” Jones v. Schofield,


                                              7
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 8 of 16




No. 1:08-CV-7 WLS, 2009 WL 902154, at 3 (M.D. Ga. Mar. 30, 2009)(citations omitted).

In order to establish a procedural due process claim under 42 U.S.C. § 1983, a plaintiff

must show that a person acting under color of state law deprived him of a constitutionally

protected liberty or property interest without constitutionally adequate process. See, e.g.,

Foxy Lady, Inc. v. City of Atlanta, 347 F.3d 1232, 1236 (11th Cir. 2003) (per

curiam). Furthermore, the Due Process Clause “does not directly protect an inmate from

changes in the conditions of his confinement” or create a constitutionally-protected interest

“‘in being confined to a general population cell, rather than the more austere and restrictive

administrative segregation quarters.’” Chandler v. Baird, 926 F.2d 1057, 1060 (11th

Cir.1991) (quoting Hewitt v. Helms, 459 U.S. 460, 466 (1983)). Thus, to state a due process

claim, a prisoner must allege more than that he has been confined in segregation without

due process. See Sandin v. Conner, 515 U.S. 472, 484 (1995). Due process protections

are only evoked when the change in a prisoner’s conditions is so severe that it (1)

essentially exceeds the sentence imposed by the court of conviction or (2) imposes

“atypical and significant hardship” on the prisoner in relation to the ordinary incidents of

prison life. Id. at 484.

       In this case, Plaintiff has not alleged sufficient facts to show that either circumstance

described in Sandin applies.      First, the Plaintiff has failed to demonstrate how his

confinement for thirty days in segregation extended his sentence by the sixty days as he

has alleged. He has set forth no factual basis or causal connection in his complaint as to

any of the Defendants and his proffer that the events of which he complains caused an


                                               8
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 9 of 16




unconstitutional extension of his sentence.1 Secondly, he has failed to demonstrate that the

more restrictive conditions to which he was subjected in segregation “[were] particularly

harsh compared to ordinary prison life or if he remain[ed] subject[ed] to those conditions

for a significantly long time.” Earl v. Racine Cnty. Jail, 718 F.3d 689, 691 (7th Cir. 2013)

(per curiam). “Short sentences of disciplinary confinement do not tend to present the kind

of atypical and significant deprivation to implicate the Due Process Clause absent a

showing that the prisoner's isolation worked a major disruption in the [his] environment

when compared to his placement in the general population.” Taylor v. McSwain, 335 F.

App’x 32, 34 (11th Cir. 2009) (citing Sandin, 515 U.S. at 486). See also, e.g., Rodgers v.

Singletary, 142 F.3d 1252 (11th Cir. 1998) (no liberty interest implicated by two-month

period in administrative confinement); Sandin, 515 U.S. at 476, 485 (placement in

segregation for term of thirty days did not give rise to protected liberty interest). Nothing

in Plaintiff’s Complaint suggests that Plaintiff’s term in solitary confinement caused a

“major disruption” in his environment (when compared to the conditions he would have

experienced in general population) or that the deprivations he endured were otherwise

atypical of those discomforts normally associated with prison life. See Sandin, 515 U.S. at

486. See also, Rhodes v. Chapman, 452 U.S. 337, 349, 101 S. Ct. 2392, 69 L.Ed.2d 59

(1981) (“prisons . . . which house persons convicted of serious crimes cannot be free of

discomfort”).


1
  Plaintiff has also raised this same issue of a two-month extension of his sentence and his
alleged illegal incarceration in a federal habeas corpus petition. See ECF No. 1 in Major
v. James, 7:21-cv-66-WLS-TQL (M.D. Ga. May 28, 2021)
                                                9
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 10 of 16




       This leads also into his conditions of confinement claim. To state a conditions-of-

confinement claim, “a plaintiff must show a condition of confinement that inflicted

unnecessary pain or suffering, the defendant’s deliberate indifference to the condition, and

causation.” White v. Cochran, No. 16-17490-G, 2017 WL 6492004, at *3 (11th Cir. Nov.

27, 2017) (per curiam). The plaintiff must demonstrate that the deprivations about which

he complains are objectively and sufficiently “serious” or “extreme” so as to constitute a

denial of the “minimal civilized measure of life’s necessities.” Thomas v. Bryant, 614 F.3d

1288, 1304 (11th Cir. 2010); see also Brooks v. Warden, 800 F.3d 1295, 1303-04 (11th

Cir. 2015). This standard is only met when the challenged conditions pose “an

unreasonable risk of serious damage to [the prisoner’s] future health or safety,” Chandler

v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004) (internal quotation marks omitted), or if

society “considers the risk that the prisoner complains of to be so grave that it violates

contemporary standards of decency to expose anyone unwillingly to such a risk,” Helling

v. McKinney, 509 U.S. 25, 36 (1993). Plaintiff’s lack of clean clothes, cleaning supplies,

a haircut, and cold water do not meet this standard. For the reasons set forth above, it is

RECOMMENDED that Plaintiff’s Due Process and conditions of confinement claims as

to Defendants Smith and Foulks be DISMISSED without prejudice.

              C.     Claim against Defendant Brockington

       42 U.S.C. 1983 is not itself a source of substantive rights; it is a vehicle for the

enforcement of rights that are conferred elsewhere. See, e.g., Albright v. Oliver, 510 U.S.

266, 271 (1994). Accordingly, “[t]he first step in any such claim is to identify the specific


                                             10
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 11 of 16




constitutional right allegedly infringed.” Id.; See also Myers v. Bowman, 713 F.3d 1319,

1329 (11th Cir. 2013) (alteration adopted) (quoting Almand v. DeKalb Cnty., Ga., 103 F.3d

1510, 1513 (11th Cir. 1997) )(“A successful section 1983 action requires that the plaintiff

show he was deprived of a federal right by a person acting under color of state law”);

Grigsby v. Thomas, 506 F.Supp.2d 26, 28 (D .D.C.2007)(“Even though a pro se complaint

should be construed liberally, a pro se complaint still must state a claim upon which the

Court can grant relief”). “But the leniency accorded pro se litigants does not give a court

license to serve as de facto counsel for a party or to rewrite an otherwise deficient pleading

to sustain an action.” Matthews, Wilson & Matthews, Inc. v. Capital City Bank, 614 F.

App’x. 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132

F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by Randall v. Scott,

610 F.3d 701, 709 (11th Cir. 2010)).

       Plaintiff’s claim against Defendant Brockington does not implicate a violation of

his constitutional rights. Nor does Plaintiff allege a harm, injury, or risk of harm or injury

as would be required to state a claim under § 1983. The best the Court can discern, Plaintiff

is seeking a § 1983 action against this Defendant based on a violation of a rule or policy.

A defendant’s failure to abide by internal rules, procedures, or policy, however, is not by

itself a violation of Plaintiff’s constitutional rights. Mathews v. Moss, 506 F. App’x 981,

984 (11th Cir. 2013); Sandin, 515 U.S. at 482 (noting that prison regulation did not confer

protected interest and observing that prison regulations are “not designed to confer rights”);

Rineholtz. v. Campbell 64 F.Supp.2d 721, 731 (W.D.Tn.1999) (“Prison regulations and


                                             11
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 12 of 16




Standard Operating Procedures do not confer federal rights to prisoners that may be

enforced or redressed in a § 1983 action”); Myers v. Klevenhagen, 97 F.3d 91, 94 (5th

Cir.1996) (“[F]ailure to follow prison rules or regulations do not, without more, give rise

to a constitutional violation”). Here, Plaintiff has failed to allege a constitutional violation

and hence he has failed to state a claim upon relief can be granted. Accordingly, it is

RECOMMENDED that his claim against Defendant Brockington be DISMISSED

without prejudice.

              D.      Claims against the State of Georgia

       The Plaintiff has named the State of Georgia as a Defendant. The State of Georgia

is shielded from liability by the Eleventh Amendment to the United States Constitution.

Specifically, the Eleventh Amendment bars a §1983 action against the State of Georgia

and its agencies regardless of whether a plaintiff seeks monetary damages or prospective

injunctive relief. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)

(Eleventh Amendment bar to suit against state applies “regardless of the nature of the relief

sought.”); Stevens v. Gay, 864 F.2d 113, 114-15 (11th Cir. 1989). Thus, it is futile to name

the State of Georgia as a Defendant. Accordingly, it is RECOMMENDED that Plaintiff’s

claim as to Defendant State of Georgia be DISMISSED.

       IV.    Conclusion

       For the foregoing reasons, Plaintiff’s claim against Defendants Jones shall proceed

for further factual development. It is RECOMMENDED, however, that Plaintiff’s claims

against Defendants Smith, Foulks, Brockington, and the State of Georgia be DISMISSED


                                              12
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 13 of 16




without prejudice.

                                       OBJECTIONS

       Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written objections

to these recommendations with the Honorable W. Louis Sands, United States District

Judge, WITHIN FOURTEEN (14) DAYS after being served with a copy of this

Recommendation. The parties may seek an extension of time in which to file written

objections, provided a request for an extension is filed prior to the deadline for filing written

objections. Failure to object in accordance with the provisions of § 636(b)(1) waives the

right to challenge on appeal the district judge’s order based on factual and legal conclusions

to which no objection was timely made. See 11th Cir. R. 3-1.

                                  ORDER FOR SERVICE

       Having found that Plaintiff has made colorable constitutional violation claims

against Defendants Jones, it is accordingly ORDERED that service be made on this

Defendant and that he file an Answer, or such other response as may be appropriate under

Rule 12, 28 U.S.C. § 1915, and the Prison Litigation Reform Act. Defendant Jones is

reminded of the duty to avoid unnecessary service expenses, and of the possible imposition

of expenses for failure to waive service pursuant to Rule 4(d).

                     DUTY TO ADVISE OF ADDRESS CHANGE

       During the pendency of this action, all parties shall keep the Clerk of this Court and

all opposing attorneys and/or parties advised of their current address. Failure to promptly

advise the Clerk of a change of address may result in the dismissal of a party’s pleadings.


                                               13
     Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 14 of 16




                          DUTY TO PROSECUTE ACTION

       Plaintiff is also advised that he must diligently prosecute his Complaint or face the

possibility that it will be dismissed under Rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute. Defendant is similarly advised that he is expected to

diligently defend all allegations made against him and to file timely dispositive motions as

hereinafter directed. This matter will be set down for trial when the Court determines that

discovery has been completed and that all motions have been disposed of or the time for

filing dispositive motions has passed.

                       FILING AND SERVICE OF MOTIONS,
                      PLEADINGS, AND CORRESPONDENCE

       It is the responsibility of each party to file original motions, pleadings, and

correspondence with the Clerk of Court. A party need not serve the opposing party by mail

if the opposing party is represented by counsel. In such cases, any motions, pleadings, or

correspondence shall be served electronically at the time of filing with the Court. If any

party is not represented by counsel, however, it is the responsibility of each opposing party

to serve copies of all motions, pleadings, and correspondence upon the unrepresented party

and to attach to said original motions, pleadings, and correspondence filed with the Clerk

of Court a certificate of service indicating who has been served and where (i.e., at what

address), when service was made, and how service was accomplished.

                                         DISCOVERY

       Plaintiff shall not commence discovery until an answer or dispositive motion has

been filed on behalf of the Defendant from whom discovery is sought by the Plaintiff. The

                                             14
    Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 15 of 16




Defendant shall not commence discovery until such time as an answer or dispositive

motion has been filed. Once an answer or dispositive motion has been filed, the parties are

authorized to seek discovery from one another as provided in the Federal Rules of Civil

Procedure. The deposition of the Plaintiff, a state/county prisoner, may be taken at any

time during the time period hereinafter set out provided prior arrangements are made with

his custodian. Plaintiff is hereby advised that failure to submit to a deposition may

result in the dismissal of his lawsuit under Rule 37 of the Federal Rules of Civil

Procedure.

       IT IS HEREBY ORDERED that discovery (including depositions and the service

of written discovery requests) shall be completed within 90 days of the date of filing of an

answer or dispositive motion by the Defendant (whichever comes first) unless an extension

is otherwise granted by the court upon a showing of good cause therefor or a protective

order is sought by the defendant and granted by the court. This 90-day period shall run

separately as to Plaintiff and Defendant beginning on the date of filing of Defendant’s

answer or dispositive motion (whichever comes first). The scheduling of a trial may be

advanced upon notification from the parties that no further discovery is contemplated or

that discovery has been completed prior to the deadline.

       Discovery materials shall not be filed with the Clerk of Court. No party shall be

required to respond to any discovery not directed to him/her or served upon him/her by the

opposing counsel/party. The undersigned incorporates herein those parts of the Local

Rules imposing the following limitations on discovery: except with written permission of


                                            15
    Case 7:21-cv-00051-WLS-TQL Document 15 Filed 08/11/21 Page 16 of 16




the court first obtained, interrogatories may not exceed TWENTY-FIVE (25) to each

party, requests for production of documents and things under Rule 34 of the Federal

Rules of Civil Procedure may not exceed TEN (10) requests to each party, and requests

for admissions under Rule 36 of the Federal Rules of Civil Procedure may not exceed

FIFTEEN (15) requests to each party. No party shall be required to respond to any such

requests which exceed these limitations.

               REQUESTS FOR DISMISSAL AND/OR JUDGMENT

      The Court shall not consider requests for dismissal of or judgment in this action,

absent the filing of a motion therefor accompanied by a brief/memorandum of law citing

supporting authorities. Dispositive motions should be filed at the earliest time possible,

but in any event no later than one hundred - twenty (120) days from when the discovery

period begins unless otherwise directed by the Court.



      SO ORDERED AND RECOMMENDED, this 11th day of August, 2021.


                                                s/ Thomas Q. Langstaff
                                                United States Magistrate Judge




                                           16
